Exhibit 10.27

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Agreement is made and entered into as of January 23, 2006 (the “Effective
Date”), by and between Mueller Holding Company, Inc., a Delaware corporation
(“HoldCo”), and Dale B. Smith (“Employee”).

 

WITNESSETH:

 

WHEREAS, HoldCo is the sole shareholder of Mueller Water Products, LLC, a
Delaware limited liability company (“Mueller Water”) and the ultimate parent
company of Mueller Group LLC, a Delaware limited liability company (“Mueller
Group”);

 

WHEREAS, Employee has been employed as the Chief Executive Officer of Mueller
Water and Mueller Group;

 

WHEREAS, Walter Industries, Inc., a Delaware corporation (“Walter”), the parent
company of HoldCo, has announced its intention to offer a portion of the common
stock of HoldCo to the public, and thereafter to distribute the remaining shares
of common stock of HoldCo to Walter’s shareholders;

 

WHEREAS, HoldCo desires that Mueller Water and Mueller Group will continue to
employ Employee upon the terms set forth herein; and

 

WHEREAS, Employee desires to continue to be employed by Mueller Water and
Mueller Group and to appropriately memorialize the terms and conditions of such
employment.

 

NOW THEREFORE, Employee and HoldCo, in consideration of the agreements,
covenants and conditions herein, hereby agree as follows:

 

SECTION 1. Basic Employment Provisions. (a) Employment and Term. Employee agrees
to continue to serve as Chief Executive Officer of Mueller Group and to serve as
Chief Operating Officer of Mueller Water, and HoldCo agrees to cause Mueller
Group and Mueller Water to employ Employee in such capacities, all on the terms
and conditions set forth herein. Such employment shall be for a period (the
“Initial Employment Period”) that will commence on the Effective Date and
continue until December 31, 2007 (unless earlier terminated as provided
herein).  If Employee continues to be employed through December 31, 2007,
Employee agrees to continue to be employed thereafter by Mueller Water and/or
Mueller Group, and HoldCo agrees to cause Mueller Water and/or Mueller Group to
employ Employee, all on the terms and conditions set forth herein, for a period 
(the “Subsequent Employment Period”) beginning at the end of the Initial
Employment Period and ending on Employee’s 65th birthday (unless earlier
terminated as provided herein).  The period from the Effective Date to the final
date of Employee’s employment is referred to herein as the “Employment Period.”

 

(b) Position. Employee shall be subject to the direction and supervision of the
Chief Executive Officer of HoldCo and, as the Chief Executive Officer of Mueller
Group and the Chief Operating

 

 

--------------------------------------------------------------------------------


 

Officer of Mueller Water during the Initial Employment Period, shall have those
duties and responsibilities which are assigned to him by the Chief Executive
Officer of HoldCo consistent with his position and which are customarily
assigned to senior executives with similar positions at comparable companies. 
During the Subsequent Employment period, Employee shall be subject to the
direction and supervision of the Chief Executive Officer of HoldCo and shall
have a title, duties and responsibilities assigned to him by the Chief Executive
Officer of HoldCo that are not inconsistent with Employee’s position during the
Initial Employment Period; provided, however, that during the Subsequent
Employment Period Employee shall not be required to work more than the
equivalent of twelve weeks per year.  The parties expressly acknowledge that the
Employee shall devote substantially all of his business time and attention to
the transaction of the businesses of Mueller Group and Mueller Water. Employee
agrees to perform faithfully the duties assigned to him to the best of his
ability.

 

SECTION 2. Compensation. (a) Salary. Mueller Water shall pay to Employee during
the Employment Period a base salary for the services to be rendered by Employee
hereunder.  The initial amount of such base salary shall be $400,000 per annum.
During the Initial Employment Period, Employee’s base salary may be increased
from time to time (but not decreased) based upon an appraisal of Employee’s
performance, such increases, if any, being subject to the approval of the
Compensation Committee of the Board of Directors of HoldCo, in its sole
discretion. During the Subsequent Employment Period, Mueller Water shall pay to
Employee a base salary for the services to be rendered by Employee hereunder of
at least $1,500,000 per annum.  During the Employment Period, such base salary
shall accrue and be payable in accordance with Mueller Water’s payroll practices
in effect from time to time. All such payments shall be subject to deduction and
withholding authorized or required by applicable law.

 

(b) Bonus. During the Initial Employment Period, Employee shall additionally
participate in an annual bonus plan providing for an annual bonus opportunity
based on achievement of operating income, return on net assets and synergies
targets, determined based on the annual business plan, as indicated in Exhibit A
hereto.  During the Subsequent Employment Period, any participation by Employee
in a bonus plan shall be at the discretion of, and on terms and conditions to be
established by, the Compensation Committee of the Board of Directors of HoldCo.

 

(c) Benefits. During the Employment Period, Employee shall be entitled to
participate in such other employee benefit plans, programs and arrangements as
are customarily accorded the executives of HoldCo.

 

(d) Equity.  Employee shall receive equity grants with a value at grant date of
$1,000,000 (calculated using a modified Black-Scholes model) on or about each of
January 23, 2006 and December 31, 2006.  These grants shall each vest in full on
December 31, 2007, and Employee shall have until December 31, 2010 to exercise
any stock options included in either such equity grant.  The first of such
equity grants shall consist of 15,750 restricted stock units and 15,750
non-qualified stock options with a strike price equal to the average of the high
and low trading prices for Walter Industries, Inc. common stock on the New York
Stock Exchange on the grant date (or, if the grant date is not a business day,
on the last trading day prior to the grant date).  The first equity grant will
be denominated in the common stock of Walter Industries, Inc., and it is
anticipated that the second grant will be denominated in the common stock of
HoldCo.  The

 

2

--------------------------------------------------------------------------------


 

first equity grant will be converted into an equivalent equity grant in the
stock of HoldCo. no later than 90 days following the distribution of the common
stock of HoldCo to the shareholders of Walter.  Upon conversion into a HoldCo
equity grant, the first equity grant will preserve the value, terms and
conditions of the Walter equity grant.

 

SECTION 3. Termination. (a) Death or Disability. Employment of Employee under
this Agreement shall terminate automatically upon the death or total disability
of Employee. For purposes of this Agreement, “total disability” shall be deemed
to have occurred if Employee shall have been unable to perform the duties of his
employment due to mental or physical incapacity for a period of 6 consecutive
months.

 

(b) Cause. The Board may terminate the employment of Employee under this
Agreement for Cause. For the purposes of this Agreement, “Cause” shall be deemed
to be (i) Employee’s failure (other than immaterial failures not occurring in
bad faith and which, if capable of being remedied, are remedied by Employee
within 30 days after receipt of notice thereof given by HoldCo) to act in
accordance with the instructions of the Chief Executive Officer of HoldCo, which
instructions are also consistent with the terms of this Agreement; (ii)
Employee’s conviction of a felony arising from or any act of fraud,
embezzlement, or willful dishonesty by Employee in relation to the business or
affairs of Mueller Water, Mueller Group or HoldCo or any other felonious conduct
on the part of Employee that is demonstrably detrimental to the best interests
of Mueller Water, Mueller Group or HoldCo or any subsidiary or affiliate
thereof; (iii) Employee’s being repeatedly under the influence of illegal drugs
or alcohol while performing his duties; or (iv) any other willful act which is
demonstrably injurious to the financial condition or business reputation of
HoldCo or any subsidiary or affiliate thereof, including Employee’s breach of
the provisions of any written noncompetition, nonsolicitation or confidentiality
covenant in favor of HoldCo binding upon Employee.

 

(c) Without Cause.  HoldCo may terminate the employment of Employee under this
Agreement without Cause.

 

(d) Constructive Termination. Employee may elect to terminate his employment
under this Agreement upon a Constructive Termination Without Cause, as defined
in the next sentence, For purposes of this Agreement, “Constructive Termination
Without Cause” shall mean a termination of Employee’s employment at his
initiative following the occurrence, without Employee’s prior written consent,
of one or more of the following events:

 

(i) any failure by HoldCo to comply with any of the provisions of this
Agreement, other than immaterial failures not occurring in bad faith and which,
if capable of being remedied, are remedied by HoldCo within 30 days after
receipt of notice thereof given by Employee;

 

(ii) the material diminution of Employee’s position (including status, offices,
titles and reporting relationships), duties or responsibilities, as described in
Section 1, as in effect during the effectiveness of this Agreement, excluding
immaterial actions not taken in bad faith and which are remedied within 30 days
after receipt of notice thereof given by Employee; provided, however, that it
shall not be considered a material diminution of Employee’s position as long as
Employee carries a title of Chief Operating Officer or higher and reports to the
CEO of HoldCo

 

3

--------------------------------------------------------------------------------


 

or any successor; and provided further, however, that this Section 3(d)(ii)
shall not be applicable following the Initial Employment Period.

 

(iii) any purported termination of Employee’s employment, other than as
expressly permitted by Section 3(b); or

 

(iv) any failure by HoldCo to comply with and satisfy the provisions of Section
6, or failure by any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of HoldCo to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that HoldCo would be required to perform it
if no such succession had taken place; provided, in either case, that the
successor contemplated by Section 6 has received, at least 10 days prior to the
giving of notice of constructive termination by Employee, written notice from
HoldCo or Employee of the requirements of the provisions of Section 6 or of such
failure.

 

SECTION 4. Compensation Following Termination. (a) Death or Disability. If the
Employment Period is terminated pursuant to Section 3(a), then this Agreement
shall terminate, and no further compensation shall be payable to Employee,
except that (i) Employee or Employee’s estate, heirs or beneficiaries, as
applicable, shall be entitled, in addition to any other benefits to which
Employee is or may become entitled under any benefit plan, to receive from
HoldCo continued payment of (A) Employee’s then current base salary hereunder
for the remainder of HoldCo’s fiscal year as if the Employment Period had not
been terminated pursuant to Section 3(a) and expense reimbursement pursuant to
Section 5; (B) if the performance objectives pursuant to Section 2(b) have been
satisfied, Employee’s then current bonus prorated for the period of Employee’s
employment during HoldCo’s fiscal year in which the Employment Period is
terminated and (C) all other benefits to which Employee would otherwise be
entitled hereunder during the Employment Period until the Employment Period
terminates and (ii) any options on shares of the common stock of, or other
equity interest (such options or other equity interest, the “Equity Interest”)
awarded to Employee shall be governed as provided for under the applicable
option plan or award or other agreement relating to the Equity Interest.

 

(b) Termination for Cause or Voluntary Termination. If the Employment Period is
terminated for Cause or is voluntarily terminated by Employee for reasons other
than those described in Sections 3(a) or 3(d), then no further compensation or
benefits shall be paid to Employee after the date of termination (other than
compensation earned but not paid prior to the date of termination and expense
reimbursement pursuant to Section 5) and any Equity Interest awarded to Employee
shall be governed as provided for under the applicable option plan or award or
other agreement relating to the Equity Interest.

 

(c) Termination Without Cause or Constructive Termination Without Cause. If the
Employment Period is terminated pursuant to Section 3(c) or 3(d), then Employee
shall be entitled to receive from HoldCo continued payment of Employee’s base
salary and bonus pursuant to the terms hereof until Employee’s 65th birthday.
Any Equity Interest awarded to Employee shall be governed as provided for under
the applicable option plan or award or other agreement relating to the Equity
Interest; provided, however, that notwithstanding any provisions of the
applicable option plan or award or other agreement relating to any Equity
Interest awarded to Employee,

 

4

--------------------------------------------------------------------------------


 

any Equity Interest then held by Employee shall vest.  Employee shall be
entitled during the Employment Period to continue to receive the benefits to
which he would otherwise be entitled pursuant to Section 2(c) until such time as
Employee is eligible to receive comparable benefits from subsequent employment
or self-employment. Such continuation of compensation and benefits shall
continue until Employee’s 65th birthday, notwithstanding any earlier death of
Employee.

 

SECTION 5. Expense Reimbursement. Upon the submission of reasonably detailed
documented expense account reports, HoldCo shall reimburse or cause Mueller
Water to reimburse Employee for all reasonable business-related travel and
entertainment expenses incurred by Employee in the course of his employment.

 

SECTION 6. Assignability; Binding Nature. This Agreement shall be binding and
inure to the benefit of the parties, and their respective successors, heirs (in
the case of Employee) and assigns. No obligations of HoldCo under this Agreement
may be assigned or transferred by HoldCo except pursuant to a merger or
consolidation of HoldCo in which HoldCo is not the continuing entity, or the
sale or liquidation of all or substantially all of the assets of HoldCo;
provided that the assignee or transferee is the surviving entity or successor to
all or substantially all of the assets of HoldCo and such assignee or transferee
assumes the liabilities, obligations and duties of HoldCo, as contained in this
Agreement, either contractually or as a matter of law. As used in this
Agreement, “HoldCo” shall mean HoldCo as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise.

 

SECTION 7. Confidential Information. (a) Nondisclosure. During the Employment
Period or at any time thereafter, irrespective of the time, manner or cause of
the termination of this Agreement, Employee will not directly or indirectly
reveal, divulge, disclose or communicate to any person or entity, other than
authorized officers, directors and employees of Mueller Water, Mueller Group and
HoldCo, in any manner whatsoever, any Confidential Information (as hereinafter
defined) of HoldCo or any subsidiary or affiliate thereof without the prior
written consent of the Chief Executive Officer of HoldCo.

 

(b) Definition. As used in this Section 7, “Confidential Information” means
information about HoldCo or any subsidiary or affiliate thereof, or their
respective businesses, products and practices which information is disclosed to
or known by Employee as a direct or indirect consequence of or through
Employee’s employment and is not generally known in the business in which HoldCo
or such subsidiary or affiliate thereof is or may be engaged. However,
Confidential Information shall not include under any circumstances any
information with respect to the foregoing matters which is (i) available to the
public from an originating source other than Employee; (ii) released in writing
by HoldCo to the public; (iii) required to be disclosed by Employee pursuant to
any court process or any government or agency or department of any government or
(iv) the subject of a written waiver executed by HoldCo for the benefit of
Employee.

 

(c) Return of Property. Upon termination of Employee’s employment, Employee will
surrender to HoldCo all Confidential Information, including without limitation,
all lists, charts, schedules,

 

5

--------------------------------------------------------------------------------


 

reports, financial statements, books and records of HoldCo or any subsidiary or
affiliate thereof, and all copies thereof, and all other property belonging to
HoldCo or any subsidiary or affiliate thereof; provided that Employee shall be
accorded reasonable access to such Confidential Information subsequent to the
Employment Period for any proper purpose as determined in the reasonable
judgment of HoldCo, which will include the use thereby by Employee in any
litigation or similar proceeding to which Employee is a party or in an audit by
any government agency involving Employee.

 

     SECTION 8. Agreement Not to Compete. Employee hereby agrees that until
December 31, 2012 , Employee shall not, either in his own behalf or as a
partner, member, officer, director, employee, consultant, advisor, agent or
shareholder (other than (i) as the holder of less than 5% of the outstanding
capital stock of any corporation with a class of equity security registered
under Section 12(b) or Section 12(g) of the Securities Exchange Act of 1934, as
amended from time to time, or (ii) any capital stock of Holdings or its
successors) engage in, invest in or render services to any person or entity
engaged in the businesses in which HoldCo or any subsidiary or affiliate thereof
are then engaged and situated within any country. Nothing contained in this
Section 8 shall be construed as restricting Employee’s right to sell or
otherwise dispose of any business or investments owned or operated by Employee
as of the date hereof.

 

SECTION 9. Agreement Not to Solicit Employees. Employee agrees that following
the termination of the Employment Period for any reason, for eighteen months,
neither he nor any affiliate shall, on behalf of any business engaged in a
business competitive with HoldCo or any subsidiary or affiliate thereof, solicit
or induce, or in any manner attempt to solicit or induce, any person employed
by, or any agent of, either of HoldCo or any subsidiary or affiliate thereof to
terminate his employment or agency, as the case may be, with either of HoldCo or
such subsidiary or affiliate.

 

SECTION 10. Enforcement of Noncompetition and Nonsolicitation Restrictions.
Employee acknowledges that the restrictions imposed under Sections 8 and 9, in
view of the nature of the businesses in which HoldCo are engaged and Employee’s
position, are reasonable and necessary to protect the legitimate interests of
HoldCo. However, Employee agrees that if any of these restrictions are construed
to be invalid or unenforceable, the remainder of the restrictions shall not be
affected, and if any restriction is held to be unenforceable because of the area
covered, the duration or the scope, Employee agrees that the court making such
determination shall have the power to reduce the area and/or the duration,
and/or limit the scope, and the restriction shall then be enforceable in its
reduced form. While HoldCo and Employee intend that the restrictions set forth
in Sections 8 and 9 be observed and enforced for the full duration of the
applicable periods described in Sections 8 and 9, HoldCo and Employee agree that
if Employee violates these restrictions during such period, or a court of
competent jurisdiction rules that these restrictions are not enforceable during
any portion of the applicable periods described in Section 8 or 9, Employee
shall not be entitled to any of the amounts, if any, paid or payable under
Sections 4(c) or 4(d) in respect of any such periods that the restrictions are
not observed by Employee or any such periods that the restrictions are ruled
unenforceable by any such court. Employee acknowledges and accepts that the
restrictions and remedies in this Agreement will apply without regard to the
reason for termination of Employee’s employment, or to whether Employee’s
employment is terminated by Employee or by HoldCo.

 

6

--------------------------------------------------------------------------------


 

SECTION 11. No Violation. Employee hereby represents and warrants to HoldCo that
the execution, delivery and performance of this Agreement by Employee does not,
with or without the giving of notice or the passage of time, or both, conflict
with, result in a default, right to accelerate or loss of rights under any
provision of any agreement or understanding to which Employee or, to the best
knowledge of Employee, any of Employee’s affiliates, are a party or are
otherwise bound.

 

SECTION 12. Captions. The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit or
amplify the provisions hereof.

 

SECTION 13. Notices. All notices required or permitted to be given hereunder
shall be in writing and shall be deemed delivered, whether or not actually
received, two days after deposited in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, addressed to the party
to whom notice is being given at the specified address or at such other address
as such party may designate by notice as herein provided:

 

HoldCo:

 

Mueller Holding Company, Inc.

 

 

4211 W. Boy Scout Blvd.

 

 

Tampa, FL 33607

 

 

Attn: General Counsel

 

 

Fax: (813) 871-4420

 

 

 

Employee:

 

Dale B. Smith

 

 

C/O Mueller Group

 

 

500 West Eldorado Street

 

 

Decatur, Illinois 62522

 

 

Fax: (217) 425-7382

 

SECTION 14. Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provisions
shall be fully severable, and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement; the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance for this Agreement. In lieu of each
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

 

SECTION 15. Amendments. This Agreement may be amended in whole or in part only
by an instrument in writing setting forth the particulars of such amendment and
duly executed by an officer of HoldCo and by Employee.

 

SECTION 16. Waiver. No delay or omission by any party hereto to exercise any
right or power hereunder shall impair such right or power to be construed as a
waiver thereof. A waiver by any of the parties hereto of any of the covenants to
be performed by any other party or any breach

 

7

--------------------------------------------------------------------------------


 

thereof shall not be construed to be a waiver of any succeeding breach thereof
or of any other covenant herein contained. Except as otherwise expressly set
forth herein, all remedies provided for in this Agreement shall be cumulative
and in addition to and not in lieu of any other remedies available to any party
at law, in equity or otherwise.

 

SECTION 17. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same Agreement.

 

SECTION 18. Governing Law. This Agreement shall be construed and enforced
according to the laws of the State of New York.

 

SECTION 19. Payment Upon Death of Employee. In the event of the death of
Employee during the term hereof, any unpaid payments due either prior to
Employee’s death or after Employee’s death shall be payable as designated by
Employee in writing to HoldCo. In the event of the death of all such persons so
designated by Employee, either prior to the death of Employee or during any time
when payments are due as provided herein, or in the event Employee fails to so
designate, or withdraws all such designations, said payments thereafter shall be
made to Employee or to Employee’s estate, heirs or beneficiaries.

 

SECTION 20. Prior Employment Agreement. This Agreement supersedes any and all
other employment, change-in-control, severance or similar agreements (written or
oral) between Employee and HoldCo. and/or any affiliate of HoldCo.

 

SECTION 21. Arbitration. Any dispute between the parties arising out of this
Agreement, whether as to this Agreement’s construction, interpretation or
enforceability or as to any party’s breach or alleged breach of any provision of
this Agreement, shall be submitted to arbitration in accordance with the
following procedures:

 

(i) Either party may demand such arbitration by giving notice of that demand to
the other party. The notice shall state (x) the matter in controversy and (y)
the name of the arbitrator selected by the party giving the notice.

 

(ii) Not more than 15 days after such notice is given, the other party shall
give notice to the party who demanded arbitration of the name of the arbitrator
selected by the other party. If the other party shall fail to timely give such
notice, the arbitrator that the other party was entitled to select shall be
named the Arbitration Committee of the American Arbitration Association. Not
more than 15 days after the second arbitrator is so named, the two arbitrators
shall select a third arbitrator. If the two arbitrators shall fail to timely
select a third arbitrator, the third arbitrator shall be named by the
Arbitration Committee of the American Arbitration Association.

 

(iii) The dispute shall be arbitrated at a hearing that shall be concluded
within 10 days immediately following the date that the dispute is submitted to
arbitration, unless a majority of the arbitrators shall elect to extend the
period of arbitration. Any award made by a majority of the arbitrators (x) shall
be made within 10 days following the conclusion of the arbitration

 

8

--------------------------------------------------------------------------------


 

hearing, (y) shall be conclusive and binding on the parties, and (z) may be made
the subject of a judgment of any court having jurisdiction.

 

(iv) All expenses of the arbitration shall be borne by HoldCo. The agreement of
the parties contained in the foregoing provisions of this Section 21 shall be a
complete defense to any action, suit or other proceeding instituted in any court
or before any administrative tribunal with respect to any dispute between the
parties arising out of this Agreement.

 

SECTION 22. No Duty to Mitigate. Except to the extent set forth in Section 4(c),
Employee shall not be required to mitigate the amount of any payment or benefit
to be provided pursuant to Section 4 by seeking other employment or otherwise.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

MUELLER HOLDING COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ GE Hyland

 

 

 

Name: GE Hyland

 

 

 

Title: Chairman, President and CEO

 

 

 

 

 

 

 

/s/ DB Smith

 

 

 

Dale B. Smith

 

 

9

--------------------------------------------------------------------------------